PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 9.675,639
Issued: 13 June 2017
Application of SHANLER et al.
Application No. 14/692,665
Filed: 21 Apr 2015
For: PEROXIDE FORMULATIONS AND METHODS AND APPLICATORS FOR USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION REQUESTING WAIVER OR SUSPENSION OF THE RUUES SET FORTH IN 37 C.F.R. § 1.183 AND REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENTUNDER 37 C.F.R. § 1.705” filed March 9, 2020. Applicants request that the patent term adjustment be corrected from seventy-four (74) days to one hundred twenty-two (122) days. 
 
The petition under 37 CFR 1.183 is GRANTED.					     
The request for reconsideration of patent term adjustment is GRANTED.  

The Office acknowledges submission of the $200.00 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required. The filing of the fee in the amount of $200.00 for the petition under 37 CFR 1.183 is also acknowledged and has been applied to the finance records.

As the last decision was mailed October 1, 2019, and per the authorization included with the instant petition, fees in the amount of $1,100 have been charged to petitioner’s deposit account for a four month extension of time.

The patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of one hundred twenty-two (122) days.
	
RELEVANT PROCEDURAL HISTORY
	
On June 13, 2017, this patent issued with a patent term adjustment determination of 74 days.  On June 14, 2017, patentee timely filed a “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT” seeking an adjustment of the determination to 108 days.  Patentee 

In response, on February 21, 2018, a PETITION REQUESTING WAIVER OR SUSPENSION OF THE RULES SET FORTH IN 37 C.F.R. § 1.183 AND REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705 was filed requesting reconsideration of the Office's position that the period of applicant delay associated with the filing of the IDS ended on the issue date of the patent because no response was mailed or given; or in the alternative, under 37 CFR 1.183, to waive 37 CFR 1.704(d) on the basis that the thirty day statement could have been made. No 1.704(d) statement accompanied the petition however. 

The petition under 37 CFR 1.183 was dismissed in a decision mailed March 8, 2018. An Information Disclosure Statement (IDS) on April 27, 2017, which was not accompanied by a certification statement under 37 CFR 1.704(d) was filed after the mailing of the Notice of Allowance mailed on April 20, 2017. While a 1449 acknowledging receipt of the IDS is in the record of the application with a date of May 10, 2017, the record does not show that the Office mailed/sent a response (in the form of a 1449 or otherwise) to the IDS.

The decision mailed March 8, 2018 advised that “In this response, Patentee concedes that no actual mailing was received at the correspondence address of record, or otherwise sent to applicant by electronic delivery (i.e., e-Office action), in response to the filing of the IDS.
The rule is clear that under the circumstances presented, the period of applicant delay begins on the date of filing of the paper and ends on the date of issuance of the patent.

Moreover, the Office will not provide such extraordinary relief, as waiving a requirement, or suspending a rule, when another rule provides a basis for the relief requested. In this instance, patentee may be able to provide a 1.704(d) statement on petition under 37 CFR 1.183. If this petition is granted, the Office will remove the 48 day reduction associated with the filing of the IDS.”

A decision on the petition was not rendered but rather, a Request for Information was mailed seeking the following: 
“It appears that petitioner wants to obtain the benefit of 1.704(d) statement. In order to receive such benefit, the statement under 1.704(d) must be made (the Office will not waive the requirement to make the statement) (and a petition under 1.183 must be filed and granted to waive the requirement of 1.704(d) that the statement accompany the IDS) .
The statement accompanying the petition under 37 CFR 1.183 should be exact.”

Waiver of the statement itself under 1.704(d) was not granted and the decision advised that the waiver of the statement accompanying the IDS could be granted however. 


Petitioner argues “At no time did the Petitioner delay or fail to engage in reasonable efforts to conclude prosecution of the application. Petitioner disclosed the information in a timely manner (i.e. within thirty days of any individual designated in § 1.56(c) knowing about the information contained in the information disclosure statement); the only difference here is that the source of the information was not a patent office. There is simply no reason why the source of the information should result in a finding of Applicant Delay when such information is disclosed to the Office through the filing of an IDS (which is otherwise considered to be timely). Petitioner respectfully requests that the Office reconsider its calculation of Applicant Delay, and agree that the filing of the IDS on April 27, 2017, should not be viewed as Applicant Delay. Applicant did file a statement under 37 C.F.R. § 1.97(e)(2) and would also have been willing and able to file a statement stating that the information cited in the IDS dated April 27, 2017, was not known to any individual designated in 37 C.F.R. § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. Such a statement has been included herewith above to the extent that it cures any deficiency on the part of the Petitioner during prosecution.

Because the Petitioner was not afforded an opportunity to file such statement, Petitioner has in effect lost 48 days (122-74=48 days) of earned PTA. This patent covers an FDA approved product, ESKATA™, for which the ability to prevent generics from entering the market is predicated in part on the term of this patent. Due to the unavailability of the 30 day statement for the information disclosure statement dated April 27, 2017, Petitioner was not able to mitigate the effect of the filing of the IDS though the Petitioner engaged in all reasonable efforts to conclude prosecution, namely filing the IDS within thirty days of any individual designated in 37 C.F.R. § 1.56(c) knowing about the information contained in the IDS. Petitioner, therefore, has been harmed by the shortening of earned patent term adjustment. Justice, therefore, requires that this petition be granted and the subject rule be waived or suspended.”

A decision mailed October 1, 2019 advised “In reconsideration of the petitions filed June 14, 2017 and February 21, 2018 and the decisions mailed January 8, 2018 and March 5, 2018, the Office requests Patentee submit evidence of when the references cited were brought to the attention of applicant or any party qualifying within the meaning of 37 CFR 1.56c. The submission provided indicates that the statement was forwarded to the USPTO within 30 days of receipt but did not provide information as to date of receipt. Further consideration of the “PETITION REQUESTING WAIVER OR SUSPENSION OF THE RULES SET FORTH IN 37 C.F.R. § 1.183 AND REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705” will be held in abeyance until such time as the above noted information has been provided.”

Comes now petitioner with the instant “PETITION REQUESTING WAIVER OR SUSPENSION OF THE RUUES SET FORTH IN 37 C.F.R. § 1.183 AND 
REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT
UNDER 37 C.F.R. § 1.705”.


DECISION

Patentees request reconsideration of a period of applicant delay of forty-eight (48) days attributed to Applicants pursuant to 37 CFR 1.704(c)(10) as a result of the IDS submitted on April 27, 2017, after the mailing of the Notice of Allowance. Applicant believes the periods of time counted as “Applicant Delay” are mistakes as all of the Information Disclosure Statements were filed with certification statements pursuant to 37 CFR 1.704(d).

37 CFR 1.704(d) provides:

a paper containing only an information disclosure statement in compliance with 37 CFR 1.97 and 1.98 will not be considered (result in a reduction) under 37 CFR 1.704(c)(6), 1.704(c)(8), 1.704(c)(9), or 1.704(c)(10) if it is accompanied by a statement that each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart application and that this communication was not received by any individual designated in 37 CFR 1.56(c) more than thirty days prior to the filing of the information disclosure statement. This provision will permit applicants to submit information first cited in a communication from a foreign patent office in a counterpart application to the Office without a reduction in patent term adjustment if an information disclosure statement is promptly (within thirty days of receipt of the first communication) submitted to the Office. Compliance with the statement requirement of 37 CFR 1.704(d) does not substitute for compliance with any relevant requirement of 37 CFR 1.97 or 1.98. 37 CFR 1.704(d) also provides that this thirty-day period is not extendable.  

A review of the record reveals however that a proper statement pursuant to 37 CFR 1.704(d) did not accompany the IDS filed April 27, 2017.  

37 CFR 1.183 provides that:
In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


With respect to the IDS’, patentees now make the statement pursuant to 37 CFR 1.704(d).  Patentees request waiver of the requirement that the statement pursuant to 37 CFR 1.704(d) be made contemporaneously with the filing of the IDS’.  Patentees request acceptance of the statement with the filing of this paper, and consequently, correction of the applicant delay from 249 days for the referenced IDS’ to 0 days.

Patentees argue persuasively that the IDS was filed within the circumstances that permit for an applicant to avoid entry of a period of applicant delay by providing the §1.704(d) statement.  Patentees have not requested and the Office will not waive the requirement to make the statement.  Patentee has now made the 1.704(d) statement.  At present, the Office will waive the requirement that the statement accompany the IDS on filing.  

In view thereof, the 1.704(d) statement filed on March 9, 2020 with the instant petition is effective as to the IDS filed on April 27, 2017. As such, no period of reduction for applicant delay is warranted for the filing of the IDS.

In view thereof, total applicant delay is zero (0) days and the total patent term adjustment is 122 (A = 122 + B = 0 + C = 0 - 0 Applicant delay days) days.  

This matter is being forwarded to the Certificates of Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred twenty-two (122) days.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball									           
ATTORNEY ADVISOR, OPET

Enclosures:  Copy of Certificate of Correction 					  			          Adjusted PTA calculation